Exhibit 2.1 AMENDMENT TO PURCHASE AND SALE AGREEMENT AMENDMENT , dated as of March 4, 2013 (this “ Amendment ”) to the Purchase and Sale Agreement, dated as of November 26, 2012 (the “ Purchase Agreement ”), by and among The McGraw-Hill Companies, Inc., a New York corporation, the entities set forth in Schedule I thereto, McGraw-Hill Education LLC, a Delaware limited liability company (n/k/a McGraw-Hill Global Education, LLC), and MHE Acquisition, LLC, a Delaware limited liability company. All capitalized terms used and not otherwise defined in this Amendment are used herein as defined in the Purchase Agreement. W I T N E S S E T H : WHEREAS , the Parties desire to amend the Purchase Agreement to reflect certain additional or modified terms, and to agree on certain other matters set forth herein; and WHEREAS, the Parties have negotiated a fair market cash value for the Seller Notes, and have determined to monetize the Seller Notes at such value prior to Closing. NOW, THEREFORE , in consideration of the premises and the mutual representations, warranties, covenants and undertakings contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: 1. The Purchase Agreement is hereby amended by deleting, in its entirety, all existing text in Exhibit F (“Terms of Seller Note”) and replacing it with “Intentionally Omitted”, and making the corresponding change in the Table of Contents. 2. Section 1.2 of the Purchase Agreement is hereby amended by deleting the references to the terms “ Cash Consideration ” and “ Seller Note ”, respectively. 3. Section 2.2(a) of the Purchase Agreement is hereby amended and restated in its entirety as follows: “(a) Subject to Section 2.2(b) , in consideration for the Shares, at the Closing, Purchaser shall pay or shall cause to be paid to Parent, on behalf of and in its capacity as agent for Sellers, an aggregate of $2,400,000,000 in cash (the “ Pre-Adjustment Amount ”), to be increased or decreased as a result of the Closing Adjustment and/or Post-Closing Adjustment, if any, pursuant to Section 2.4 through Section 2.7 (the “ Purchase Price ”). Parent shall, in its capacity as agent for Sellers, allocate the Purchase Price among the Sellers.” 4. Section 2.2(b) of the Purchase Agreement is hereby amended and restated in its entirety as follows: “(b) Holdback. At the Closing, only in the event that a Deferred Closing is required, a portion of the Purchase Price shall be withheld (the “Holdback Amount”) in respect of the Deferred Businesses, and shall be deposited into an escrow account (the “Escrow Account”) in the amounts attributed to such Deferred Businesses as set forth in Schedule IV. The Escrow Account shall be held and disbursed by an escrow agent to be mutually agreed by the
